     Case 2:19-cv-00307-JAM-EFB Document 29 Filed 04/20/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SHELDON RAY NEWSOME,                              No. 2:19-cv-307-JAM-EFB P
12                        Plaintiff,
13            v.                                        ORDER
14    M. LOTERZSTAIN, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. Defendants Dirisu and Loterzstain request an extension of time file a responsive

19   pleading. ECF No. 28.

20          Defendants’ request is granted in that they have an additional 65 days, up to and including

21   July 2, 2020, to file their responsive pleading.

22          So ordered.

23   Dated: April 20, 2020.

24

25

26

27

28
